IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS H. UNGARD, JR.,                      :   No. 372 MAL 2019
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WILLIAMSPORT BUREAU OF POLICE               :
PENSION BOARD,                              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.